EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson on 2/23/21.

The application has been amended as follows: 
CLAIMS
(Currently Amended) A computer-implemented method, comprising:
   	determining, by a device operatively coupled to one or more  processors, screen sensitivity values for different sections of an application displayed via a touch screen of the device, wherein the application is divided into a plurality of sensitivity units, wherein a sensitivity unit of the plurality of sensitivity units comprises one or more sensors, wherein the plurality of the sensitivity units are associated with respective ones of the screen sensitivity values, and wherein a selected unique variable is assigned to all of the plurality of sensitivity units such that new sensitivity values are updated and assigned to all of the plurality of sensitivity units at a same time and without duplicated operations; and
	determining, by the device, a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: 
		a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.
(Currently Amended) The computer-implemented method of claim 1, 
an operational area of the one or more operational areas is determined based on historical operation data indicative of a scope of an area of the application operated most frequently for a particular operation.

(Previously Presented) The computer-implemented method of claim 1, further comprising:
updating, by the device, ones of the screen sensitivity values for one or more times launching the application or every defined period, wherein a first screen sensitivity value for a first time launching the application is a first value and a second screen sensitivity value for a second time launching the application is a second value, and wherein the first value is distinct from the second value.

(Canceled)

(Currently Amended) The computer-implemented method of claim 2, wherein the determining [[a]]the screen sensitivity value for at least one of the one or more operational areas comprises:
determining, by the device, the screen sensitivity value based on at least one of: importance and operation frequency of the operational area.

(Previously Presented) The computer-implemented method of claim 1, wherein 
recognizing, by the device, one or more control elements on an interface of the application; and
determining, by the device, a corresponding screen scope for at least one of the one or more control elements as the operational area corresponding to the control element.

(Canceled)

(Currently Amended) A computer system, comprising:
	a memory that stores computer executable components;
	a  processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
		at least one computer-executable component that:
			determines one or more screen sensitivity values for different sections of an application displayed via a touch screen of a device, wherein the application is divided into a plurality of sensitivity units, wherein a sensitivity unit of the plurality of sensitivity units comprises one or more sensors, wherein the plurality of the sensitivity units are associated with respective ones of the screen sensitivity values, and wherein the respective ones of the screen sensitivity values are assigned prior to activation of the application running on the touch screen device, wherein the screen sensitivity values is a product of a default sensitivity value for the touch screen and importance values for respective ones of the different sections of the application; and
			determines a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: 
		a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.

(Currently Amended) The computer system of claim 8, wherein the at least one computer-executable component also:
	sets the screen sensitivity of one or more operational areas of the application to the default screen sensitivity in response to execution of the application.

(Previously Presented) The computer system of claim 9, wherein the at least one computer-executable component also:
updates the screen sensitivity for one or more times launching the application or every defined period.

(Currently Amended) The computer system of claim 8, wherein the determination of the screen sensitivity further comprises:

determination of the screen sensitivity for at least one of the one or more operational areas according to the determined sensitivity value.

(Currently Amended) The computer system of claim 11, wherein the determination of the sensitivity value for at least one of one or more operational areas of the application displayed via the touch screen further comprises:
determining the sensitivity value based on an operation frequency of the operational area.

(Previously Presented) The computer system of claim 8, wherein the determination of one or more operational areas of the application further comprising:
	recognition of one or more control elements on an interface of the application; and
	determination of a corresponding screen scope for at least one of the one or more control elements as one of the one or more operational areas corresponding to the control element.

(Canceled)

(Currently Amended) A computer program product that facilitates adjusting screen sensitivity for an application displayed via a touch screen of a touch screen device, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause [[the]] one or more processors to: 
	determine, by the one or more  processors, one or more operational areas for an interface of the application displayed via the touch screen device;
	determine, by the one or more  processors, a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: 
		a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.

(Canceled)

(Currently Amended) The computer program product of claim 15, wherein the program instructions further cause the one or more  processors to:
update, by the one or more  processors, the screen sensitivity for one or more times launching the application or every defined period.

(Currently Amended) The computer program product of claim 15, wherein the determination of the screen sensitivity further comprises:
determination, by the one or more  processors, of a sensitivity value for at least one of the one or more operational areas respectively;
determination, by the one or more  processors, of the screen 

(Currently Amended) The computer program product of claim 18, wherein the determination of the sensitivity value for at least one of the one or more operational areas comprises:
determination, by the one or more  processors, of the sensitivity value based on at least one of: importance and operation frequency of the operational area.

(Currently Amended) The computer program product of claim 15, wherein the determination of the one or more operational areas further comprises:
recognition, by the one or more  processors, of one or more control elements on the interface;
determination, by the one or more  processors, of a corresponding screen scope for at least one of the one or more control elements as the operational area corresponding to the control element.

(New) The computer system of claim 8, wherein the importance value is a value between 0 and 2 and wherein the default screen sensitivity is greater than 100%.

Allowable Subject Matter
Claims 1-3,5-6,8-13,15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7 and 8, filed 11/30/20, with respect to claim 15 has been fully considered and is persuasive. 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a computer-implemented method and specifically including “determining, by the device, a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.”
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a computer system and specifically including “determines a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.”
In regards to claim 15, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a computer program product  and specifically including “determine, by the one or more processors, a screen sensitivity for at least one of the one or more operational areas respectively, wherein the determination of the one or more operational areas further comprises: a setting of the screen sensitivity of the one or more operational areas to a default screen sensitivity acquired from other ones of touch screen devices and corresponding social big data associated with the Internet for the other ones of the touch screen devices.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/23/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622